Citation Nr: 1031394	
Decision Date: 08/20/10    Archive Date: 08/24/10

DOCKET NO.  07-37 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to May 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, that denied the benefits sought on appeal.

The Board notes that the issue on appeal was certified to the 
Board as entitlement to service connection for PTSD.  However, in 
June 2008, the Veteran also claimed entitlement to service 
connection for anxiety, depression, and a mental condition.  
Accordingly, the Board finds that the issue is more appropriately 
characterized as captioned above.

In an April 2007 notice of disagreement to an April 2007 rating 
decision that denied service connection for PTSD, the Veteran 
requested a hearing before the Board in conjunction with his 
claim.  However, he did not specify whether he desired a hearing 
before the Board at his local regional office, whether he desired 
to testify before the Board via videoconference from his local 
regional office, or whether he desired a hearing before the Board 
to be held in Washington, D.C.  Following the Board's request for 
clarification as to whether the Veteran desired to attend a 
hearing before the Board, in June 2010 the Veteran withdrew his 
hearing request.  Thus, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(e) (2009).

In June 2008, the Veteran claimed entitlement to service 
connection for a kidney condition.  As that claim has not been 
developed for appellate review, the Board refers it to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claim.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claim requires additional development.
Initially, the Board finds that the requirements of VA's duty to 
notify and assist the claimant have not been met.  38 U.S.C.A. 
§§ 5103, 5103A; 38 C.F.R. § 3.159 (2009).  With respect to 
notice, the pertinent statute provides that, upon receipt of a 
complete or substantially complete application, VA must notify 
the claimant and any representative of any information, medical 
evidence, or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  This notice requires VA to 
indicate which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.159 (2009).  The notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) inform 
the claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information and 
evidence the claimant is expected to provide.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

During the pendency of the appeal, effective July 12, 2010, VA 
amended 38 C.F.R. § 3.304 governing service connection for PTSD 
by liberalizing, in certain circumstances, the evidentiary 
standard for establishing the required in-service stressors.  
Since the regulations regarding service connection for PTSD have 
changed, the Veteran should be informed of the new regulations 
and they should be considered in adjudicating his claim.

Next, the Board notes that the most recent VA medical records are 
dated in October 2009, but there are indications he has received 
ongoing treatment.  Because these records may contain information 
pertinent to the Veteran's claim, they are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 
Vet. App. 611 (1992).

The Veteran contends that he has PTSD related to alleged service 
stressors, warranting service connection.  Specifically, he 
contends that during service as a motor transport operator in the 
Republic of Vietnam, a convoy en route from DaNang to Quang Tri 
came under sniper fire.  Her states that soon thereafter, a 
little girl ran out in front of the Veteran's vehicle and he ran 
over her.  The Veteran also contends that in 1971 he was on a 
plane that landed at the Da Nang Air Base which came under attack 
by mortar fire.  That same year, while driving in a convoy from 
the Da Nang Air Base to the 510th Replacement Company, his unit 
reportedly was attacked by the Viet Cong.  He also contends that 
his friends "R.H.," "K.H.," and "W.R." were injured.

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) (under the 
criteria of DSM-IV), a link, established by medical evidence, 
between current symptoms and an in-service stressor, and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 4.125 (2009).

VA considers diagnoses of mental disorders in accordance with the 
American Psychiatric Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV). 
38 C.F.R. § 4.125 (2009).  The DSM-IV criteria for a diagnosis of 
PTSD include: A) exposure to a traumatic event; B) the traumatic 
event is persistently experienced in one or more ways; C) 
persistent avoidance of stimuli associated with the trauma and 
numbing of general responsiveness is indicated by at least three 
of seven symptoms; D) persistent symptoms of increased arousal 
are reflected by at least two of five symptoms; E) the duration 
of the disturbance must be more than one month; and F) the 
disturbance causes clinically significant distress or impairment 
in social, occupational, or other important areas of functioning.  
DSM-IV, Diagnostic Code 309.81.

If the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to the 
contrary, and provided the claimed stressor is consistent with 
the circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2009); 38 U.S.C.A. § 1154(b) (West 2002).

When the evidence does not establish that a veteran is a combat 
veteran, his assertions of service stressors are not sufficient 
to establish the occurrence of such events.  Rather, his alleged 
service stressors must be established by official service record 
or other credible supporting evidence.  38 C.F.R. § 3.304(f) 
(2009); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. 
West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 
(197); Doran v. Brown, 6 Vet. App. 283 (1994).

Effective July 12, 2010, VA amended 38 C.F.R. § 3.304 governing 
service connection for PTSD by liberalizing, in certain 
circumstances, the evidentiary standard for establishing the 
required in-service stressors.  Specifically, the rule amends 
38 C.F.R. § 3.304(f)(3) which now provides that if a stressor 
claimed by a veteran is related to the veteran's fear of hostile 
military or terrorist activity and a VA psychiatrist or 
psychologist, or a psychiatrist or psychologist with whom VA has 
contracted, confirms that the claimed stressor is adequate to 
support a diagnosis of PTSD and the veteran's symptoms are relate 
to the claimed stressors, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of the 
veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressors.  
38 C.F.R. § 3.304(f)(3) (2010).

"Fear of hostile military or terrorist activity" means that a 
veteran experienced, witnessed, or was confronted with an event 
or circumstance that involved actual or threatened death or 
serious injury, or a threat to the physical integrity of the 
veteran or others, such as from an actual or potential improvised 
explosive device; vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; small arms fire, 
including suspected sniper fire; or attack upon friendly military 
aircraft, and the veteran's response to the event or circumstance 
involved a psychological or psycho-physiological state of fear, 
helplessness, or horror.

The Veteran's service treatment records are void of findings, 
complaints, symptoms, or diagnoses attributable to any 
psychiatric disorder.  Additionally, the service personnel 
records show that he served as a motor transport operator in the 
Republic of Vietnam from November 1971 to April 1972, and 
received the National Defense Service Medal, Vietnam Service 
Medal, and Parachutist Badge.  While those awards indicate 
service, they do not necessarily denote combat.  In addition, it 
unclear whether the Veteran's alleged stressors are consistent 
with the places, types, and circumstances of the Veteran's 
service as a motor transport operator.  Accordingly, 
corroborating evidence of any claimed stressful events having 
actually occurred is required to support his claim and any 
reported stressor must be verified.  Doran v. Brown, 6 Vet. 
App. 283 (1994); 38 C.F.R. § 3.304(f)(3) (2010).

In January 2006, VA made a formal finding that the Veteran's 
stressors could not be verified because he did not provide 
relevant information with sufficient specificity about the 
claimed stressors capable of verification.

Post-service medical records include a July 1998 private 
psychological evaluation that indicates a diagnosis of mood 
disorder due to general medical conditions.
VA medical records dated in March 1990 indicate a six year 
history of crack cocaine use and a diagnosis of crack cocaine 
dependence.  In November 1997, the Veteran was diagnosed with 
severe recurrent major depression.

A March 2005 report indicated that the Veteran was in combat in 
Vietnam and had frequent nightmares and flashbacks after service.  
He contended that he had not requested psychiatric treatment in 
the past because he was unaware that he could be helped and that 
he used drugs and alcohol to help him cope.  The Veteran was 
diagnosed with polysubstance dependence, in remission and rule 
out PTSD.  In June 2005, the Veteran indicated service as a motor 
transport operator and described several traumatic incidents, 
including witnessing his friend killed by sniper fire.  In 
October 2005, he was diagnosed with alcohol dependence-in 
remission, cocaine dependence-in remission, and PTSD.  In January 
2006 and April 2006, the Veteran was diagnosed with depression, 
NOS; (not otherwise specified) PTSD, and alcoholic hallucinosis.

In August 2006, the Veteran indicated that during service as a 
motor transport operator, his duties included hauling supplies 
and transporting troops and equipment.  During that time, he was 
also on guard duty with another soldier who suddenly became very 
quiet.  When he went to check on him he noticed that half of the 
soldier's head had been blown off by a sniper.  He also described 
an incident during which the Viet Cong threw a grenade into the 
middle of his camp and another soldier threw himself onto the 
grenade to protect the other soldiers.  While a definitive 
diagnosis could not be made, the Veteran was found to have met 
the full DSM-IV criteria for a diagnosis of PTSD.
In July 2007, the Veteran alleged that he was exposed to sniper 
fire, sapper fire, and booby traps as a foot soldier.  In October 
2007, he was diagnosed with PTSD and chronic dysthymia.  The 
Veteran contended that he was engaged in the Tet offensive and 
was stationed in Da Nang at Cam Ranh Bay during service.  He 
described multiple traumatic in-service events that included 
witnessing a friend being shot in the head with an AK-47 and 
seeing multiple people being shot and killed.

In April 2008, a VA physician noted that the Veteran had been 
diagnosed with and treated for PTSD and that he continued to 
suffer from chronic PTSD and symptoms related to traumatic 
experiences he was exposed to during his service.  In March 2008, 
he was diagnosed with anxiety disorder.  In July 2008, a VA 
physician opined that the Veteran's chronic PTSD and symptoms 
were related to traumatic experiences that he was exposed to 
during service in Vietnam.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disability to his active service.  
As any relationship remains unclear to the Board, the Board finds 
that another VA examination is necessary in order to fairly 
decide his claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
This remand will allow service connection for all current 
psychiatric disorders to be considered.  Clemons v. Shinseki, 23 
Vet. App. 1 (2009).  The examiner on remand should specifically 
reconcile the opinion with the April 2008 and July 2008 VA 
opinions and any other opinions of record.  In addition, the 
Board finds that the Veteran should be requested to provide more 
information regarding his claimed in-service stressors so that an 
attempt to verify their occurrence may be made through the United 
States Army and Joint Services Records Research Center.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a corrective notice that 
includes information on how to substantiate 
all the elements of the claim for service 
connection for PTSD pursuant to 38 C.F.R. 
§ 3.304(f)(3) effective July 12, 2010.

2.  Ask the Veteran to provide specific and 
detailed information regarding his claimed 
stressors, for his service from August 1970 
to May 1972, that support a diagnosis of 
PTSD.

3.  Forward the Veteran's statements of the 
alleged PTSD stressors and any service 
personnel records and other relevant evidence 
to the United States Army and Joint Research 
Center (JSRRC).  Request that JSRRC attempt 
to verify the alleged stressors.  Specific 
requests should be made for incidents that 
occurred in Vietnam from November 1971 to 
December 1971, including injuries and 
casualties in the Veteran's unit the 510th 
Replacement Company B and a mortar attack at 
the Da Nang Airbase.

4.  Obtain the Veteran's VA treatment records 
dated since October 2009.

5.  Schedule a VA examination to determine the 
nature and etiology of any current acquired 
psychiatric disorder, including PTSD.  The 
examiner should review the claims file and 
should note that review in the report.  The 
examiner should specifically attempt to 
reconcile and discuss the opinion with the 
other opinions of record, including the April 
2008 and July 2008 VA opinions.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide the 
following opinions:

(a)  Diagnose all current psychiatric 
disorders, including PTSD, and provide a 
full multiaxial diagnosis pursuant to DSM-
IV.

(b)  If a diagnosis of PTSD is met pursuant 
to DSM-IV, is it at least as likely as not 
(50 percent or more probability) that any 
of the in-service stressors claimed by the 
Veteran are related to the Veteran's fear 
of "hostile military or terrorist 
activity" during service?
"Fear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  
38 C.F.R. § 3.304(f)(3) (2010).

(c)  For each psychiatric disorder 
diagnosed, to specifically include PTSD, 
the examiner should opine as to whether it 
is at least as likely as not (50 percent or 
more probability) that each psychiatric 
disorder was incurred in or is due to or 
the result of the Veteran's service or was 
present during his service.  The examiner 
must consider the Veteran's statements 
regarding the incurrence of a psychiatric 
disorder, and his statements regarding the 
continuity of symptomatology.  Dalton v. 
Nicholson, 21 Vet. App. 23 (2007).

6.  Then, readjudicate the claim.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

